        Case 1:20-cv-11335-MLW Document 134 Filed 10/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
__________________________________________
                                               )
MARIE BAPTISTE, MITCHELL MATORIN               )
and JONATHAN DAPONTE                           ) C.A. No. 1:20-cv-11335
                                               )
              Plaintiffs,                      )
                                               )
                   v.                          )
                                               )
MIKE KENNEALY, IN HIS OFFICIAL                 )
CAPACITY AS SECRETARY OF THE                   )
EXECUTIVE OFFICE OF                            )
HOUSING AND ECONOMIC DEVELOPMENT, )
and CHARLES BAKER, in his Official Capacity as )
Governor of the Commonwealth of Massachusetts )
                                               )
              Defendants.                      )
__________________________________________)

                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(A)(i), the Defendants not having filed either an answer

or a motion for summary judgment, the Plaintiffs hereby dismiss this action, without prejudice.




                                                1
         Case 1:20-cv-11335-MLW Document 134 Filed 10/20/20 Page 2 of 2




                                                      Respectfully submitted,

                                                      MARIE BAPTISTE,
                                                      MITCHELL MATORIN, and
                                                      JOHN DAPONTE

                                                      By their attorneys:

                                                      /s/ Richard D. Vetstein
                                                      Richard D. Vetstein
                                                      Vetstein Law Group, P.C.
                                                      945 Concord St
                                                      Framingham, MA 01702
                                                      Phone: (508) 620-5352
                                                      Fax: (888) 448-1344
                                                      Email: rvetstein@vetsteinlawgroup.com

                                                      /s/ Jordana R. Greenman
                                                      Jordana R. Greenman, Esq. (BBO# 667842)
                                                      134 Main Street
                                                      Watertown, MA 02472
                                                      Tel: (617) 379-6669
                                                      Fax: (617) 379-6669
                                                      Email: jordana@jrglegal.com



Dated: October 20, 2020


                                      Certificate of Service

        I hereby certify that this document(s) filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on October 20,

2020.


                                      /s/ Richard D. Vetstein




                                                 2
